TATE, Justice.
The defendant was convicted of aggravated battery, La.R.S. 14:34, and sentenced to five years at hard labor.
The two bills of exceptions perfected by him are without merit:
Bill No. 1 was taken to the denial of a motion to quash the jury venire. The evidence in the record does not support the allegation of systematic exclusion of blacks. Until now, this court has held that a male defendant cannot complain of the alleged effective exclusions of females. State v. Gray, 291 So.2d 390 (La. 1974).
Bill No. 2 was taken to the overruling of an objection to the introduction into evidence of a revolver and six cartridges. The ground for the objection is that the State failed to lay a proper foundation for their admission.
The objection was properly overruled. The arresting police officer identified the revolver as that removed by him from the defendant and initialled by him. He had then removed the six spent cartridges from the chamber and taped them to the ini-tialled gun, labelling them as such in his own handwriting. The officer had then placed the gun and cartridges in an evidence envelope and labelled it as to date, contents, and case identification. At the trial, the officer visually identified the gun, cartridges, envelope, initials, and handwriting as those seized by him and so identified.
*318The defendant contends that the chain of custody should have been more fully established, since no evidence was produced that the envelope, gun, and cartridges labelled and turned in by the officer after the arrest were the same as those of the envelope and contents introduced at the trial.
There was no indication in the evidence that the objects introduced were not those seized from the defendant by the arresting officer. Under the circumstances, the visual identification by the officer, corroborated by his intialling and labelling, adequately (i. e., proponderantly) proved the evidence introduced to be that taken by him. State v. Isaac, 261 La. 487, 260 So.2d 302 (1972).

Decree

For the reasons assigned, we affirm the conviction and sentence.
Affirmed.